 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHAWN DAMON BARTH,                                No. 2:19-CV-0891-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    ROMERO, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s second motion for a 60-day extension of

19   time to file a second amended complaint (ECF No. 13). Good cause appearing therefor,

20   plaintiff’s motion is granted in part. Plaintiff shall file a second amended complaint within 30

21   days of the date of this order.

22                  IT IS SO ORDERED.

23   Dated: September 6, 2019
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
